Order entered March 6, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-00825-CV

                        IN THE INTEREST OF W.J.M., A CHILD

                     On Appeal from the 254th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-18-09867

                                          ORDER
      Before the Court is appellant’s February 28, 2019 first motion to extend time to file brief.

We GRANT the motion and ORDER appellant’s brief be filed no later than March 29, 2019.


                                                     /s/   BILL WHITEHILL
                                                           JUSTICE